EXHIBIT 10.1

ASSIGNMENT, ASSUMPTION, CONSENT AND RELEASE AGREEMENT

[MANAGEMENT SERVICES AGREEMENT]

This ASSIGNMENT, ASSUMPTION, CONSENT AND RELEASE AGREEMENT (this “Agreement”) is
made and entered into as of the 15th day of August, 2008 (the “Assignment
Date”), by and among Sabine Pass LNG- GP, Inc., a Delaware corporation (the
“Assignor”), Cheniere LNG Terminals, Inc., a Delaware corporation (the
“Assignee”) and Sabine Pass LNG, L.P. (the “Owner”). All capitalized terms used
in this Agreement but not defined herein have the meanings ascribed to them in
the Management Services Agreement (as defined below).

RECITALS

WHEREAS, the Assignor and the Owner have entered into that certain Management
Services Agreement, dated February 25, 2005 (the “Management Services
Agreement”), pursuant to which the Owner contracted with the Assignor for
management services in connection with the business and operations of the Owner;

WHEREAS, the Assignor desires to assign to the Assignee all of the Assignor’s
rights, title and interests in, to and under the Management Services Agreement;
and

WHEREAS, the Assignee desires to assume the duties and obligations of the
Assignor under the Management Services Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises,
representations, warranties and covenants set forth herein, the parties hereto
hereby agree as follows:

1. Assignment of Management Services Agreement. Assignor hereby conveys and
assigns to Assignee, its successors and assigns, all of its rights, title and
interests in, to and under the Management Services Agreement.

2. Assumption of Management Services Agreement. Assignee hereby undertakes,
accepts and assumes the assignment of the Management Services Agreement and
assumes all duties and obligations of the Assignor under the Management Services
Agreement and covenants to perform and discharge the same as the Assignee of the
Assignor.

3. Consent and Release. The Owner hereby consents to the assignment and
assumption of the Management Services Agreement, as set forth in Sections 1 and
2, above, and hereby releases the Assignor from all its duties and obligations
with respect to the Management Services Agreement. The parties hereto agree that
the Management Services Agreement will remain in full force and effect after
giving effect to this Agreement notwithstanding Section 12.6 of the Management
Services Agreement which is hereby amended to permit the assignment, assumption
and release provided in this Agreement.

 

1



--------------------------------------------------------------------------------

4. Indemnification.

(a) Assignee shall hold Assignor harmless from, and hereby indemnifies Assignor
against any and all claims, costs, penalties, damages, losses, liabilities and
expenses (including reasonable attorneys’ fees) that may at any time be incurred
by Assignor as a result of acts, omissions or occurrences relating to the
Management Services Agreement which occur, accrue or arise after the Assignment
Date.

(b) Assignor shall be responsible for, and hereby indemnifies and holds Assignee
harmless from and against, any and all claims, costs, penalties, damages,
losses, liabilities and expenses (including reasonable attorneys’ fees) that may
at any time be incurred by Assignee as a result of acts, omissions or
occurrences relating to the Management Services Agreement which occur, accrue or
arise prior to the Assignment Date, but only to the extent that Assignor is
liable for same as provided in the Management Services Agreement.

5. Amendment and Modification. No amendment, modification, supplement,
termination, consent or waiver of any provision of this Agreement, nor consent
to any departure herefrom, will in any even be effective unless the same is in
writing and is signed by the party against whom enforcement of the same is
sought. Any waiver of any provision of this Agreement and any consent to any
departure from the terms of any provision of this Agreement is to be effective
only in the specific instance and for the specific purpose for which it is
given.

6. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and interpreted, construed and enforced in
accordance with, the laws of the State of Texas.

7. Headings. The headings contained in this Agreement are for the purposes of
reference only and shall not limit, define, extend or otherwise affect the
meaning or scope of this Agreement or any provision hereof.

8. Execution of Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute one and the same instrument.

9. Effect. To the extent that any term or provision of this Agreement
constitutes a material amendment of the Management Services Agreement, it shall
not be effective until 10 Business Days (as defined in the Indenture dated as of
November 9, 2006 (the “Sabine Indenture”) among Owner, the Guarantors (as
defined therein) and The Bank of New York, as trustee, as amended from time to
time) after (i) a copy of this Agreement has been delivered to the Collateral
Trustee under the Sabine Indenture along with a certificate of an Authorized
Officer (as defined in the Sabine Indenture) certifying that the proposed
amendment could not reasonably be expected to have a Material Adverse Effect (as
defined in the Sabine Indenture). In addition, on the Assignment Date, the
Letter Agreement dated September 1, 2006

 

2



--------------------------------------------------------------------------------

between the Assignor and the Assignee shall be deemed terminated. All
provisions, covenants and agreements herein shall be binding upon and inure to
the benefit of, and be enforceable by or against, the parties hereto and their
respective successors and assigns.

10. Delivery to Collateral Trustee. Within one (1) Business Day of the execution
hereof, Owner agrees to deliver a copy of this Agreement to the Collateral
Trustee under the Sabine Indenture along with a certificate of an Authorized
Officer (as defined in the Sabine Indenture) certifying that the proposed
amendment or termination could not reasonably be expected to have a Material
Adverse Effect (as defined in the Sabine Indenture).

11. Third-Party Beneficiary. This Agreement is solely for the benefit of the
parties hereto and their respective successors and assigns, and no other person
has any right, benefit, priority or interest under or because of the existence
of this Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor, Assignee and Owner have each caused this Agreement
to by duly executed as of the date first written above.

 

ASSIGNOR: SABINE PASS LNG- GP, INC. By:   /s/ Graham McArthur Name:   Graham
McArthur Title:   Treasurer

 

 

 

ASSIGNEE: CHENIERE LNG TERMINALS, INC. By:   /s/ Graham McArthur Name:   Graham
McArthur Title:   Treasurer



--------------------------------------------------------------------------------

OWNER: SABINE PASS LNG, L.P. By:   Sabine Pass LNG - GP, Inc.,   its General
Partner By:   /s/ Graham McArthur   Name:   Graham McArthur   Title:   Treasurer